ORIGINAL
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 08/10/2020



                                                                                             Case Number: DA 20-0236
                                          DA 20-0236
                                                                             FILED
 JOHN C. RYAN,
                                                                              AUG 1 0 2020
                                                                            Bowen Greenvvoon
             Plaintiff and Appellant,                                     Clerk of S,Aprerne Cotin



       v.                                                           ORDER

 JIM BELAND,

             Defendant and Appellee.



       Plaintiff and Appellant John C. Ryan filed his Notice of Appeal on April 24, 2020. On
May 19, 2020, mediator Michael Alan Ferrington was appointed pursuant to M. R. App. P. 7
after the parties failed to jointly and timely select a mediator. On July 23, 2020, Ferrington
informed the parties to this appeal and this Court that Appellant failed to provide a Statement of
Position in spite of multiple requests, and as such Ferrington was unable to proceed and had
withdrawn as mediator.
       Under M. R. App. P. 7(3)(a), upon filing of a notice of appeal, the parties and mediator
shall have 75 days in which to complete the mediation process. Rule 7(8) provides that this
Court may sua sponte irnpose sanctions for substantial noncompliance with Rule 7, including
dismissal ofappeal. This Court has determined dismissal is warranted in this case as Appellant's
failure to participate thwarted the mediation process and the tirne for such has expired.
      IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to John C. Ryan and to all counsel
of record.
       DATED this I0 day of August, 2020.
                                                 For the Court,




                                                                  ChiefJustice